MEMORANDUM DECISION
                                                                       Jul 24 2015, 10:55 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Steven Knecht                                             Gregory F. Zoeller
      Vonderheide & Knecht, P.C.                                Attorney General of Indiana
      Lafayette, Indiana
                                                                Kelly A. Miklos
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Manuel Guzman,                                            July 24, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                79A02-1409-CR-667
              v.                                                Appeal from the Tippecanoe
                                                                Superior Court
      State of Indiana,                                         The Honorable Thomas H. Busch,
      Appellee-Plaintiff                                        Judge

                                                                Cause No. 79D02-1305-FA-6




      Bailey, Judge.



                                            Case Summary
[1]   After the trial court accepted a plea agreement, Manuel Guzman (“Guzman”)

      was convicted of a single count of Dealing in Methamphetamine, as a Class A
      Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015      Page 1 of 7
      felony,1 and was sentenced to twenty years imprisonment, with four years to be

      served in Community Corrections and five years suspended to probation.

      Guzman now appeals, challenging as inappropriate the trial court’s sentencing

      order with respect to the duration of the executed portion of his sentence.


[2]   We affirm.



                                Facts and Procedural History
[3]   We take our facts from the single charge to which Guzman entered a guilty

      plea.


[4]   On May 3, 2013, Guzman knowingly manufactured methamphetamine while

      in, on, or within one thousand feet of two family housing complexes or an

      elementary school. (App’x at 36.)


[5]   On May 8, 2013, Guzman was charged with Conspiracy to Manufacture

      Methamphetamine, as a Class A felony;2 Dealing in Methamphetamine, as a

      Class A felony; Possession of Methamphetamine, as a Class B felony;3

      Possession of Chemical Agents or Precursors with Intent to Manufacture, as a




      1
        Ind. Code § 35-48-4-1.1. Our General Assembly enacted wide-reaching revisions of Indiana’s criminal
      statutes, which took effect after the date of Guzman’s offense. We refer to those statutory provisions in effect
      at the time of Guzman’s proceedings before the trial court.
      2
          I.C. §§ 35-41-5-2 & 35-48-4.1-1.
      3
          I.C. § 35-48-4-6.1.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015                  Page 2 of 7
      Class C felony;4 two counts of Possession of a Schedule IV Controlled

      Substance, as Class C felonies;5 Possession of Paraphernalia, as a Class A

      misdemeanor;6 and Operating a Vehicle while Suspended, as a Class A

      misdemeanor.7 Guzman was also alleged to be a Habitual Substance Offender. 8


[6]   On January 16, 2014, the State moved to amend the charging information as to

      the counts for Conspiracy to Manufacture Methamphetamine, Dealing in

      Methamphetamine, and Possession of Chemical Agents or Precursors with

      Intent to Manufacture. The trial court granted the motion.


[7]   On March 21, 2014, Guzman and the State entered into a plea agreement,

      whereby Guzman agreed to enter a plea of guilty as to Dealing in

      Methamphetamine, as a Class A felony, as charged. In exchange for the guilty

      plea, the State agreed to dismiss the remaining charges. Sentencing was left to

      the trial court’s discretion. The trial court accepted the agreement.


[8]   During the course of the proceedings, one of Guzman’s court-appointed

      attorneys was forced to withdraw from the representation due to a conflict of

      interest in the case. Guzman raised concerns with the performance of his




      4
          I.C. § 35-48-4-14.5.
      5
          I.C. § 35-48-4-7.
      6
          I.C. § 35-48-4-8.3.
      7
          I.C. § 9-24-19-2.
      8
          I.C. § 35-50-2-10.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015   Page 3 of 7
       subsequent appointed counsel. These factors resulted in a delay of Guzman’s

       sentencing hearing until August 20, 2014.


[9]    During the sentencing hearing, the trial court denied a motion from Guzman’s

       second court-appointed counsel to withdraw from the representation. After

       reviewing the presentencing report and hearing argument from the parties, the

       trial court sentenced Guzman to twenty years imprisonment, with eleven years

       to be executed in the Indiana Department of Correction, four years to be served

       with the Tippecanoe County Community Corrections, and five years suspended

       to probation.


[10]   This appeal ensued.



                                  Discussion and Decision
[11]   In this appeal, Guzman argues that his sentence is inappropriate. The authority

       granted to this Court by Article 7, § 6 of the Indiana Constitution permitting

       appellate review and revision of criminal sentences is implemented through

       Appellate Rule 7(B), which provides: “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Under this rule, and as interpreted by case

       law, appellate courts may revise sentences after due consideration of the trial

       court’s decision, if the sentence is found to be inappropriate in light of the

       nature of the offense and the character of the offender. Cardwell v. State, 895


       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015   Page 4 of 7
       N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57 (Ind.

       2003). The principal role of such review is to attempt to leaven the outliers.

       Cardwell, 895 N.E.2d at 1225.


[12]   Here, Guzman was convicted of Dealing in Methamphetamine, as a Class A

       felony. Accordingly, Guzman faced a sentencing range running from twenty to

       fifty years of imprisonment, with an advisory term of thirty years. I.C. § 35-50-

       2-4. Guzman received the minimum term of twenty years; with five years of

       the sentence suspended to probation, eleven years of the sentence were to be

       served in the Indiana Department of Correction, and four years were to be

       served with Tippecanoe County Community Corrections.


[13]   Turning first to Guzman’s argument concerning the nature of his offense, we

       have little evidence other than the facts as alleged in the charging information

       and factual statements drawn from the affidavit of probable cause.

       Nevertheless, we observe that the gravamen of Guzman’s argument as to this

       factor in Appellate Rule 7(B) is that Guzman received a more severe term of

       executed time than his co-defendant, who was convicted of Class C and D

       felonies and who allegedly taught Guzman how to make methamphetamine.

       Guzman is correct that sentencing of a co-defendant may be considered in

       reviewing the inappropriateness vel non of a defendant’s sentence. However,

       based upon the category of offense to which Guzman pled guilty, Guzman

       received the lowest possible difference between the length of his sentence and

       that of his co-defendant. We think, then, that the nature of Guzman’s offense



       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015   Page 5 of 7
       and his comparative culpability do not support a conclusion that his sentence

       was inappropriate.


[14]   We now turn to Guzman’s character. As he notes, Guzman has led a very

       difficult life, with a very abusive childhood environment, few educational

       opportunities, ongoing medical issues, childhood exposure to substance abuse,

       and even compelled substance abuse while he was a child. Guzman also has a

       history of mental health diagnoses that may have been incorrect, and has taken

       steps to address his educational situation by obtaining a GED as an adult. The

       trial court took all of this into account in sentencing Guzman to a minimum

       sentence, and granted him probation and community corrections placement for

       nearly half of that.


[15]   Yet Guzman also has a long history of criminal convictions resulting from a

       history of substance abuse, and has not taken advantage of numerous

       opportunities for rehabilitation. Guzman also has a prior conviction for

       Domestic Battery, and was facing criminal charges in two other cases at the

       time of his guilty plea hearing. While Guzman entered a guilty plea in this

       case, we observe that he derived substantial benefit in doing so, by avoiding the

       possibility of conviction and sentencing for numerous additional charges.


[16]   In light of the foregoing, we cannot conclude that a minimum sentence, with

       substantial portions of that sentence ordered to be spent in a community

       corrections program or suspended to probation—the award of which leniency is




       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015   Page 6 of 7
       a matter of grace on the part of the trial court, Cox v. State, 706 N.E.2d 547, 549

       (Ind. 1999)—was inappropriate.


[17]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1409-CR-667 | July 24, 2015   Page 7 of 7